                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

 EURAL SCURLARK,

      Plaintiff,

 v.                                                 Case No.: 5:20-cv-01242-JKP-HJB

 QUALITY ASSET RECOVERY, LLC,

      Defendant.

                                  JOINT RULE 26(f) REPORT

         1. Are there any outstanding jurisdictional issues? For removed cases based on diversity

jurisdiction, do the parties agree that the parties (including any members of a partnership or LLC)

are diverse and that the amount in controversy exceeded $75,000 at the time of removal? If not,

each party should state its position on the diversity of the parties and the amount in controversy.

         None.

         2. Are there any unserved parties? If more than 90 days have passed since the filing of the

Complaint or Petition, should these unserved parties be dismissed?

         All parties have been served.

         3. What are the causes of action, defenses, and counterclaims in this case? What are the

elements of the cause(s) of action, defenses, and counterclaims pled?

         Cause of Action is based on a violation of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq. Specifically, Plaintiff is alleging that Defendant did not

specifically comply with 1692g(a) of the FDCPA which provides that within five days after

the initial communication with a consumer in connection with the collection of any debt, a

debt collector shall, unless the following information is contained in the initial

Joint Rule 26(f) Report                                                                 Page 1 of 3
communication or the consumer has paid the debt, send the consumer a written notice

containing – the name of the creditor to whom the debt is owed.

          Defendant filed a Motion to Dismiss Plaintiff’s Amended Complaint on January 26,

2021, on the basis that Plaintiff has failed to state a plausible claim upon which relief can be

granted. (Doc. 9). Defendant denies that it violated the FDCPA or that it is liable to Plaintiff

in any way. The FDCPA does not require that a collection agency use the words “current

creditor” in a letter.     Defendant’s letter dated September 17, 2020 complied with Section

1692g of the FDCPA by clearly and unambiguously identifying the Fire Department of the

City of Grand Prairie as Plaintiff’s creditor and that it is the only creditor. Plaintiff also

admits in the Amended Complaint that he understood Defendant to be a collection agency.

(Doc. 8 at ¶ 11). Defendant also identified itself as a collection agency in the body of the

letter.

          4. Are there agreements or stipulations that can be made about any facts in this case or any

element in the cause(s) of action?

          Stipulation of Facts: On or around September 17, 2020, Defendant mailed Plaintiff a

letter in an attempt to collect the subject obligation.

          5. What are the parties’ views and proposals on all items identified in Rule 26(f)(3)?

          The Parties have agreed that this type of case should not present any substantial

discovery disputes. The Parties anticipate discovery that will need to be conducted to be

typical for a FDCPA Claim.

          6. What, if any, discovery has been completed? What discovery remains to be done? Have

the parties considered conducting discovery in phases?




Joint Rule 26(f) Report                                                                   Page 2 of 3
       No discovery has been completed. The parties anticipate written discovery requests

to be exchanged. The parties request that discovery be stayed until there is a ruling on

Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint.

       7. What, if any, discovery disputes exist?

       Currently no discovery exists.

       8. Have the parties discussed the desirability of filing a proposed order pursuant to Federal

Rule of Evidence 502?

       Currently the Parties have not discussed a proposed order.

       9. Have the parties discussed mediation?

       The parties do not anticipate mediation at this time.

                                                    Respectfully submitted,
 Dated: February 5, 2021

 /s/ Mohammed O. Badwan                             /s/ Jason R. Jobe
 Mohammed O. Badwan, Esq.                           Jason R. Jobe
 SULAIMAN LAW GROUP, LTD.                           State Bar No. 24043743
 2500 South Highland Avenue                         THOMPSON, COE, COUSINS & IRONS,
 Suite 200                                          L.L.P.
 Lombard, Illinois 60148                            Email: jjobe@thompsoncoe.com
 +1 630-575-8180                                    Plaza of the Americas
 mbadwan@sulaimanlaw.com                            700 N. Pearl Street, 25th Floor
 Attorney for Plaintiff                             Dallas, Texas 75201-2832
                                                    Telephone: (214) 871-8200
                                                    Telecopy: (214) 871-8209
                                                    Attorney for Defendant

                                CERTIFICATE OF SERVICE

        I, Mohammed O. Badwan, an attorney, certify that on February 5, 2021, the foregoing
document was filed electronically using the Court’s CM/ECF system, which will accomplish
service on all counsel of record.

                                                      /s/ Mohammed O. Badwan




Joint Rule 26(f) Report                                                                 Page 3 of 3
